            Case 4:20-cv-06925-YGR Document 13 Filed 12/10/20 Page 1 of 8



     Richard K. Grosboll, State Bar No. 99729
 1   Lois H. Chang, State Bar No. 278146
     NEYHART, ANDERSON, FLYNN & GROSBOLL APC
 2   369 Pine Street, Suite 800
     San Francisco, CA 94104
 3   Tel. (415) 677-9440
     Fax (415) 677-9445
 4   Email: rgrosboll@neyhartlaw.com
             Lchang@neyhartlaw.com
 5
     Attorneys for Plaintiffs
 6

 7
     Louis J. Anapolsky, State Bar No. 88485
     David P.E. Burkett, State Bar No. 241896
 8   KNOX, LEMMON & ANAPOLSKY, LLP
     2339 Gold Meadow Way, Ste. 205
 9
     Gold River, CA 95670
10   Tel: (916) 498-9911
     Fax: (916) 498-9991
11   E-mail: lanapolsky@klalawfirm.com
                dburkett@klalawfirm.com
12

13
     Attorneys for Defendant
14
                                   UNITED STATES DISTRICT COURT
15
                         FOR THE NORTHERN DISTRICT OF CALIFORNIA
16
                                              (Oakland Division)
17

18      BOARD OF TRUSTEES OF THE          Case No. 20-cv-06925-YGR
        BRICKLAYERS AND ALLIED
19      CRAFTWORKERS LOCAL NO. 3, et. al.
                                                                STIPULATION TO DISMISS
20                              Plaintiffs,                     CONTINGENT ON PAYMENT &
                 v.                                             [Proposed] CONTINGENT ORDER OF
21                                                              DISMISSAL
        SW MERTZ MASONRY SPECIALISTS,
22      INC., a California Corporation;                         Courtroom:        1 – 4th Floor
23                                                              Location:         1301 Clay Street
                             Defendant.
                                                                                  Oakland, California 94612
24
                                                                Judge:           Hon. Yvonne Gonzalez Rogers
25

26

27

28

 NEYHART,                                                 -1-
ANDERSON,                        Stipulation for Contingent Order of Dismissal & [Proposed] Contingent Order of Dismissal
 FLYNN &                                                                                      Case No. 20-cv-6925-YGR
GROSBOLL
            Case 4:20-cv-06925-YGR Document 13 Filed 12/10/20 Page 2 of 8



                  STIPULATION TO DISMISS CONTINGENT ON PAYMENT ORDER
 1

 2   IT IS HEREBY STIPULATED AND AGREED by and between the parties to this action, through

 3   their respective attorneys:
 4   1.        The parties have reached agreement to settle this case under the terms and conditions
 5
     specified in the Settlement Agreement, attached hereto as Exhibit A.
 6
     2.        The settlement involves payment of consideration in two installment payments over a two
 7
      month period.
 8

 9
     3.        If the settlement payments are not made in a timely fashion or if the Settlement Agreement

10   is otherwise breached, the parties agree that Plaintiffs may reopen the matter at any time if Plaintiffs

11   certify to the Court that the consideration has not been paid or other terms and conditions of the
12
     Settlement Agreement have not been complied with.
13
     IT IS SO STIPULATED.
14
     Respectfully Submitted,
15

16   Dated: November 30, 2020                NEYHART, ANDERSON, FLYNN & GROSBOLL APC
17
                                                                  By:      /s/ Lois H. Chang_______________
18                                                                             Lois H. Chang
                                                                           Attorneys for Plaintiffs
19
     Dated: November 30, 2020                      KNOX, LEMMON & ANAPOLSKY, LLP
20

21                                                                By: ___/s/ Louis J. Anapolsky_____
                                                                              Louis J. Anapolsky
22                                                                           Attorneys for Defendant
23

24

25

26

27

28

 NEYHART,                                                   -2-
ANDERSON,                          Stipulation for Contingent Order of Dismissal & [Proposed] Contingent Order of Dismissal
 FLYNN &                                                                                        Case No. 20-cv-6925-YGR
GROSBOLL
            Case 4:20-cv-06925-YGR Document 13 Filed 12/10/20 Page 3 of 8




 1                 [Proposed] ORDER OF DISMISSAL CONTINGENT ON PAYMENT
 2     [PROPOSED] ORDER:
 3             The parties hereto have agreed to a settlement of this action. IT IS HEREBY ORDERED
 4    that this action and all claims asserted herein by Plaintiffs against Defendant, is dismissed
 5    without prejudice, each party to bear any costs and attorneys’ fees other than the amounts

 6    already paid pursuant to the Settlement Agreement. However, if any party hereto shall certify to

 7    this Court, with proof of service of copy thereon on the Defendant or its counsel that the agreed

 8    consideration for the settlement has not been paid, the foregoing Order shall vacated by this

 9
      Court and this action shall forthwith be restored to the calendar.

10
       IT IS SO ORDERED.
11

12
            December 10, 2020
     Dated: _______________                  ________________________________________
13
                                                       Yvonne Gonzalez Rogers
14                                                    United States District Judge

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 NEYHART,                                                -3-
ANDERSON,                       Stipulation for Contingent Order of Dismissal & [Proposed] Contingent Order of Dismissal
 FLYNN &                                                                                     Case No. 20-cv-6925-YGR
GROSBOLL
Case 4:20-cv-06925-YGR Document 13 Filed 12/10/20 Page 4 of 8




                                             Exhibit            A
Case 4:20-cv-06925-YGR Document 13 Filed 12/10/20 Page 5 of 8
Case 4:20-cv-06925-YGR Document 13 Filed 12/10/20 Page 6 of 8
Case 4:20-cv-06925-YGR Document 13 Filed 12/10/20 Page 7 of 8
Case 4:20-cv-06925-YGR Document 13 Filed 12/10/20 Page 8 of 8
